 CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 12/03)
1. CIR./DIST,/ DI V. CODE 2. PERSON REPRESENTED                                                                                                VOUCHER NUMBER
                                              RAHEEM TARRY
3. MAG. DKT./DEF. NUMBER                               4. DIST. DKT./DEF. NUMBER                           5. APPEALS DKT./DEF. NUMBER                            6. OThER DKT. NUMBER
                                                        2:1 8-CR-449
7. [N CASE/MATrER OF (Case Name)                       8. PAYMENT CATEGORY                                 9, TYPE PERSON REPRESENTED                             10. REPRESENTATION TYPE
                                                          Felony        0 Petty Offense                        Adult Defendant    0 Appellant                         (See Instructions)
  USA V. Raheem Tarry                                     Iisdeeanor    0 Other                                  çenile Defendant 0 Appellee
                                                                                                                                                                   cc
II. OFFENSE(S) CHARGED (Die U.S. Code, Title & Section) If more than one offense, list (up to five) major offenses charged, according to severity of offense.
  21:846 Conspiracy to Distribute and Possess with Intent to Distribute Heroin
12. ATTOR.NEY’S NAME (First Nanie, MI., Last Name, including any sifflx),                                  13. COURT ORDER
    AND MAILING ADDRESS                                                                                        0 Appointing Counsel                               0 C Co-Counsel
  + ep h en  N “ ra + c h E sq.
                          .          ,
                                                                                                            0 F   Subs For Federal Defender                       0    R Subs For Retained Attorney
                                                                                                            0 P Subs For Panel Attorney                           0    Y Standby Counsel
 Franzblau Dratch, P.C.
 354 Eisenhower Parkway, P.O. Box 472                                                                      Prior Attorney’s Name:
      .    .                                                                                                   Appointment Dates:
 Livingston, NJ 07039                                                                                            Becausetheabove-nam,%4pe/sonrepresentedhastestifledunderoathorhasotherwise
   Telephone Number:            ( ) 2                                  —   00                              satisfied this Court th      h (I) is financially unable to employ co  I and (2) does
                                                                                                           not wish to waiv       unsel   ecause the into    s of stice so requi  e attorney whose
                                                                                                                                                                                           ,

14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                                   name appears i Item              ed repr ent this rson in this        OR            ,




                                                                                                                                                                Juthee::s%ce

                                                                                                           torpalretoe::d                                                                                 at time
                                                                                                           appointment. YES 0 NO
                               CLAIM FOR SERVICES AND EXPENSES                                                                                             FOR COURT USE ONLY
                                                                                                                    TOTAL                      MATH/TECH.             MATH/TECH.
               CATEGORIES (Attach itemization ofservices with dates)                    0  5                                                                                                       ADDITIONAL
                                                                                                                   AMOUNT                       ADJUSTED               ADJUSTED
                                                                                      CLAIMED                                                                                                        REVIEW
                                                                                                                   CLAIMED                       HOURS
IS.        a. Arraignment and/or Plea
           b. Bail and Detention Hearings                                                                                               0.00
           c. Motion Hearings                                                                                                           0.00
           d. Trial                                                                                                                     0.00
           e. Sentencing Hearings                                                                                                   .   0.00
           f. Revocation Hearings                                                                                                   -O.OO
           . Appeals Court                                                                                 “   -                     0:00’
           h. Other (Specify on additional sheets)                                                         .           ‘
                                                                                                                                        0.00
           (RATE PERHOUR=S                                  ) TOTALS:                          0.00                                     0.00               0.00   —

16.        a. Interviews and Conferences                                                                               -.               0.00                      —     -   .       0.00
           b. Obtaining and reviewing records                                                                      -            -
                                                                                                                                    .   0.00                          -:            0.00
           c. Legal research and brief writing                                                                                          0.00                                    u   0.00
           d. Travel time                                                                                                               0.00                                        0.0O
           e. Investigative and other work (Specify on additional sheets)                                                   .           0.00                                    -:0.00:.
           (RATEPERHOUR’$                                   ) TOTALS:                          000                                      000               0.00                      0.00
17.        Travel Expenses (lodging, parking, meals, mileage, etc.)
18.        Other Expenses (other than expert, transcripts, etc.)                         -.            .

GRAND TOTALS (CLAIMED AND ADJUSTED):                                                               .                                    oJ       .   -                              0,00
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                               20. APPOINTMENT TERMINATION DATE                                    21. CASE DISPOSITION
                                                                                                                IF OTHER THAN CASE COMPLETION
          FROM:                                            TO:
22. CLAIM STATUS                         D Final Payment              El Interim Payment Number                                                  El Supplemental Payment
          Have you previously applied to the court for compensation and/or reimbursement for this    U YES       U NO            If yes, were you paid?    U YES      U NO
          Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
          representation? U YES         U NO            If yes, give details on additional sheets.
          I swear or affirm the truth or correctness of he above statements.
          Signature of Attomey                                                                                                                           Date

                                                1’PPROVED FOR PAYMENT                                       —      COURT USE ONLY
23. IN COURT COMP.                         24. OUT OF COURT COMP.            25. TRAVEL EXPENSES                   26. OThER EXPENSES                             27. TOTAL AMT. APPR./CERT.
                                                                                                                                                                  $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                               DATE                                           28a. JUDGE CODE

29. IN COURT COMP.                         30. OUT OF COURT COMP.           31. TRAVEL EXPENSES                    32. OTHER EXPENSES                             33. TOTAL AMT. APPROVED
                                                                                                                                                                  $0.00
34. SIGNATURE OF CHIEF JUDGE. COURT OF APPEALS (OR DELEGATE) Payment approved                                      DATE                                           34a. JUDGE CODE
    in excess of the statutory threshold aniount.
